                                                              Case 1:18-cr-00179-DAD-BAM Document 70 Filed 03/04/21 Page 1 of 2


                                                          1    MICHAEL McKNEELY (State Bar No. 214896)
                                                               2300 Tulare Street, Suite 115
                                                          2    Fresno, California 93721
                                                               Telephone: (559) 443-7442
                                                          3    Facsimile: (559) 860-0150
                                                               mike@fresnocriminalattorney.com
                                                          4
                                                               Attorney for Defendant
                                                          5    STEVEN D. JONES
                                                          6

                                                          7

                                                         8                            IN THE UNITED STATES DISTRICT COURT
                                                          9                                 EASTERN DISTRICT OF CALIFORNIA
                                                         10

                                                         11    UNITED STATES OF AMERICA,                     Case No.    1:18-cr-00179-DAD-BAM
                                                         12                   Plaintiff ,                    STIPULATION AND ORDER
                     2300 TULARE STREET, SUITE 115




                                                                                                             REGARDING SENTENCING
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13           v.
                         F ACSI MI LE : (559) 860-0150
MICHAEL M C KNEELY




                                                         14    STEVEN D. JONES,
                                                         15                   Defendant.
                                                         16

                                                         17                                          STIPULATION
                                                         18          Defendant Steven Jones, by his counsel of record Michael McKneely, and the
                                                         19   United States of America through its counsel of record David Gappa and Nadia Prinz,
                                                         20   hereby stipulate as follows:
                                                         21          1.      By previous order this matter was set for sentencing on March 8, 2021 and
                                                         22   then continued by the Court to March 16, 2021..
                                                         23          2.      By this stipulation, initiated by the defense, the parties stipulate that good
                                                         24   cause exists to continue the sentencing in this matter to July 15, 2021, or to a date
                                                         25   thereafter, to allow recently appointed defense counsel to continue to prepare.
                                                         26          IT IS SO STIPULATED
                                                         27   ////
                                                         28   ////

                                                                Stipulation And Order Regarding Sentencing                                                    -1-
                                                              Case 1:18-cr-00179-DAD-BAM Document 70 Filed 03/04/21 Page 2 of 2


                                                          1

                                                          2    DATED: March 3, 2021                    MICHAEL McKNEELY,
                                                                                                       CRIMINAL DEFENSE ATTORNEY
                                                          3

                                                          4
                                                                                                       By: s/ Michael McKneely
                                                          5                                                MICHAEL McKNEELY
                                                                                                           Attorney for Steven Jones
                                                          6

                                                          7
                                                               DATED: March 3, 2021                    PHILLIP A. TALBERT
                                                         8                                             Acting United States Attorney
                                                          9

                                                         10                                            By: s/ David A. Gappa by authorization
                                                                                                           DAVID A. GAPPA
                                                         11                                                Assistant United States Attorney

                                                         12
                     2300 TULARE STREET, SUITE 115
                      CRIMINAL DEFENSE ATTORNEY

                       FRESNO, CALIFORNI A 93721
                        T ELEPHO NE : (559) 443-7442




                                                         13
                         F ACSI MI LE : (559) 860-0150




                                                                                           FINDINGS AND ORDER
MICHAEL M C KNEELY




                                                         14         Based upon the stipulation and representations of the parties, the Court orders
                                                         15   the sentencing be continued until July 19, 2021.
                                                         16
                                                              IT IS SO ORDERED.
                                                         17

                                                         18      Dated:   March 3, 2021
                                                                                                           UNITED STATES DISTRICT JUDGE
                                                         19
                                                         20

                                                         21

                                                         22

                                                         23

                                                         24

                                                         25

                                                         26
                                                         27

                                                         28


                                                                                                                                                      -2-
